UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4561



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD DAVID ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-181)


Submitted:   October 17, 2005          Decided:     November 21, 2005


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald David Robinson pled guilty to bank robbery, in

violation of 18 U.S.C. § 2113(a) (2000).                     He was sentenced on

March 18, 2005, after the Supreme Court’s decision in United

States v. Booker, 125 S. Ct. 738 (2005).                       The district court

sentenced Robinson to 180 months of imprisonment, to be followed by

three   years     of    supervised    release       and    restitution     of     $2564.

Robinson appeals.

            Counsel for Robinson has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), alleging that he has

found no meritorious issues for appeal.                   Robinson has filed a pro

se supplemental brief, asserting that the district court erred in

enhancing his offense level based on facts found by the court by a

preponderance of the evidence, and in sentencing him as a career

offender.

            In    Booker,      the   Supreme    Court      held   that     Blakely    v.

Washington, 542 U.S. 296 (2004), applies to the federal sentencing

guidelines and that the mandatory guidelines scheme which provided

for   sentence    enhancements       based     on   facts     found   by    the   court

violated    the        Sixth   Amendment.           The      Court    remedied       the

constitutional violation by severing and excising the statutory

provisions that mandated sentencing and appellate review under the

guidelines, thus making the guidelines advisory.                      Booker, 125 S.

Ct. at 746-48, 755-56 (Stevens, J.), 756-57 (Breyer, J.).                         After


                                       - 2 -
Booker, the sentencing court must calculate the guideline range,

making any necessary factual findings, and consider the range and

other relevant factors set out in the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), before imposing a sentence.

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005)(citing

Booker, 125 S. Ct. at 764-65).

          The district court followed this procedure in this case.

Our review leads us to conclude that the district court correctly

determined    that   Robinson   was   a   career   offender   under   USSG

§ 4B1.1(a), as (1) he was over eighteen years old at the time of

the offense of conviction, (2) bank robbery is a crime of violence,

and (3) he had two prior felony convictions for crimes of violence.

Therefore, the offense enhancements Robinson complains of did not

affect his ultimate sentence, which was determined by his career

offender status and was within the twenty-year statutory maximum

set forth in 18 U.S.C. § 2113(a).          We find the sentence to be

reasonable.    See Hughes, 401 F.3d at 546-47 (holding that, after

Booker, a sentence must be “within the statutorily prescribed range

and . . . reasonable.”).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.   We therefore affirm Robinson’s conviction and sentence.

We deny counsel’s motion for leave to withdraw.               This court

requires that counsel inform his client in writing of his right to


                                  - 3 -
petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

renew   in   this   court   his   motion    for   leave    to   withdraw    from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

             We grant Robinson’s motion to file a supplemental brief.

We   dispense   with   oral   argument     because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                    - 4 -